In consolidated actions to recover damages for personal injuries, the plaintiff Catherine Saloma appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated July 8, 1993, as denied her motion to vacate the order directing consolidation and to return her action (Action No. 2) to the Supreme Court, Kings County.
Ordered that the order is affirmed insofar as appealed from, with costs payable to the respondent Anthony F. Lagaña. *672The plaintiff Catherine Saloma was injured in an automobile accident which occurred in Suffolk County. She commenced Action No. 2 in the Supreme Court, Kings County, based on her residence in that county. Alfonso Mejia commenced a separate action based on the same accident in the Supreme Court, Suffolk County, based on his residence in Suffolk (Action No. 1). The actions were subsequently consolidated in the Supreme Court, Suffolk County. After Mejia’s action was settled, the plaintiff Saloma moved to vacate the consolidation and return her action to Kings County. Given that the majority of the parties reside in Suffolk County, we conclude that the Supreme Court did not improvidently exercise its discretion in retaining jurisdiction of the plaintiff Saloma’s action. Moreover, we agree with the Supreme Court that the plaintiff Saloma has failed to establish that the convenience of material witnesses would be promoted by returning her action to Kings County (see, CPLR 510 [3]). Mangano, P. J., Lawrence, Copertino, Krausman and Gold-stein, JJ., concur.